Citation Nr: 1532263	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 2010, for the grant of entitlement to service connection for major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

3.  Entitlement to an initial evaluation in excess of  10 percent, prior to April 14, 2003, 20 percent, from April 14, 2003 to May 7, 2013, and 40 percent, thereafter, for service-connected hepatitis C.

4.  Entitlement to an initial evaluation in excess of 10 percent for cirrhosis of the liver.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board finds that the issue of entitlement to a TDIU has been raised by the record by the Veteran in a November 2011 statement, in which he noted that he needed 70 percent to reach unemployability status.  

The issues of entitlement to an initial evaluation in excess of 30 percent for major depressive disorder, entitlement to an initial evaluation in excess of  10 percent, prior to April 14, 2003, 20 percent, from April 14, 2003 to May 7, 2013, and 40 percent, thereafter, for service-connected hepatitis C; entitlement to an initial evaluation in excess of 10 percent for cirrhosis of the liver; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In a November 2006 Board decision, the Board denied the Veteran's claim for entitlement to service connection for depression; in January 2008, the United States Court of Veterans Claims (Court) affirmed the November 2006 Board decision.

2.  Following the November 2006 Board decision, May 28, 2010 is the earliest date that VA next received a communication from the Veteran indicating intent to apply to reopen his claim for entitlement to service connection for depression.


CONCLUSIONS OF LAW

1. The November 2006 Board decision denying the Veteran's claim for entitlement to service connection for depression is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014). 

2. The requirements for an effective date prior to May 28, 2010 for the grant of entitlement to service connection for major depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Here the Veteran is appealing the initial effective date as to the grant of service connection for major depressive disorder.  In this regard, because the November 2006 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial effective date assigned  does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

A June 2010 notice letter informed the Veteran of how VA determines the effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Earlier Effective Date

The Veteran has asserted that he is entitled to an effective date earlier than May 28, 2010, for the grant of entitlement to service connection for major depressive disorder.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1) ; 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) .

The Veteran's original claim for entitlement to service connection for depression was denied in an August 2003 rating decision.  The Veteran appealed the decision to the Board.  In a November 2006 decision, the Board denied the Veteran's claim for entitlement to service connection for depression.  In a Joint Motion, granted in a January 2008 Court Order, the parties noted that "The portion of the Board's decision that denied entitlement to service connection for depression should be affirmed."  Thus, the Board's November 2006 decision is final.  

In this case, as the November 2006 Board decision is final, the earliest effect date that can be assigned is the date of receipt of the new claim.  The Veteran filed a claim to reopen his claim for entitlement to service connection for depression on May 28, 2010.  Prior to May 28, 2010, there are no statements from the Veteran or his representative that can be construed as a claim to reopen his claim for service connection for depression.

The Board has considered the Veteran's statements regarding his claim.  In a November 2011 statement in support of his substantive appeal, the Veteran stated that the Board's 2006 decision was clearly wrong in light of the RO's May 2010 finding of service connection.  He stated that "In 2008 I believe I received incorrect information regarding whether to reopen the claim for depression at that time or whether to wait until a later date to pursue the depression claim."  He stated that he received the information over the phone and could not prove it.  The Veteran has asserted that the Board's November 2006 decision was incorrect.  However, the Board finds that he has not filed a claim for clear and unmistakable error (CUE).  A CUE claim must contain "some degree of specificity as to what the alleged error is."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Although the Veteran asserted that decision was wrong, he did not assert any specific errors.  Therefore, a CUE claim is not raised.

Although the Veteran has asserted that he received incorrect advice regarding whether to file a claim to reopen his claim for service connection for depression, he has not asserted that he filed a claim prior to May 28, 2010.  There is thus no legal basis for entitlement to an effective date earlier than May 28, 2010 for the grant of entitlement to service connection for major depressive disorder.  The claim must therefore be denied.  38 U.S.C.A. § 5110 (West 2014);38 C.F.R. § 3.1(p), 3.155, 3.400 (2014).  

Accordingly, May 28, 2010 is the earliest effective date that can be assigned for the grant of entitlement to service connection for major depressive disorder.  


ORDER

Entitlement to an effective date earlier than May 28, 2010, for the grant of entitlement to service connection for major depressive disorder is denied.


REMAND

In regard to the Veteran's claims for higher initial evaluations, the Board finds the claims must be remanded for new VA examinations.  In a statement received by VA in June 2014, the Veteran states that his condition has worsened severely and he is now in end stage liver disease due to hepatitis C.  The Veteran stated he has many symptoms including fluid in abdomen, confusion/memory loss, nausea daily and vomiting almost daily, loss of appetite, very weak, constant fatigue, jaundice, swelling of the legs and feet, blood in the mouth, and enlarged veins in esophagus.  The Veteran also noted having cirrhosis of the liver.  In a May 2014 statement, a private physician stated that the Veteran had developed liver failure as a result of his hepatitis C.  As the new evidence indicates the Veteran's symptoms of hepatitis C, cirrhosis of the liver and major depressive disorder have worsened, the claims must be remanded to afford the Veteran new VA examinations to evaluate his current symptoms.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran was afforded a VA mental examination in May 2013 to evaluate his major depressive disorder.  The examiner noted that, "It is important to point out that this gentleman's C-file was not provided for review, such that a significant change could occur to the results of this examination depending on what it contains."  Thus, the claims file should be forwarded to the examiner conducting the mental VA examination requested in this remand.

The May 2014 statement from a private physician indicates the Veteran is receiving private treatment for his service-connected disabilities.  The Veteran should be requested to submit information and appropriate waiver regarding his current medical treatment.

Additionally, the VA treatment records in the file only date to October 2013.  Consequently, the Board requests the appellant's complete VA treatment records from October 2013 to present.  

As discussed in the introduction, the Board finds that the issue of entitlement to a TDIU has been raised by the Veteran in his November 2011 statement.  The issue is inextricably intertwined with the increased rating claims being remanded.  Thus, the claim must also be remanded.  The Veteran should be provided with notice of the elements of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the elements of a TDIU claim.

2. Request the Veteran to provide information regarding all medical treatment relating to his service-connected disabilities, including treatment by J.D.S., M.D.  See May 2014 letter.  Upon receipt of the requested information and appropriate releases, contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation.  If no records are available, the claims folder must indicate this fact. 

3. Obtain all of the appellant's VA treatment records from October 2013 to present.  If no records are available, the claims folder must indicate this fact.

4. After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected hepatitis C and cirrhosis of the liver.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should address the functional impairment caused by his service-connected hepatitis C and cirrhosis of the liver.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA mental examination to ascertain the current severity of his service-connected major depressive disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should address the functional impairment caused by his service-connected major depressive disorder.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


